Exhibit 10.6

 

LOGO [g2068210-6.jpg]

 

STOCK DEFERRAL PLAN

 

(As Amended and Restated Effective April 1, 2004)

 



--------------------------------------------------------------------------------

 

ARTICLE I

PURPOSE

 

1.1. Purpose. The purpose of the Coca-Cola Enterprises Inc. Stock Deferral Plan
is to provide a select group of management and highly compensated employees
enhanced retirement security under a nonqualified retirement plan that provides
the following opportunities:

 

  (a) To defer the receipt of stock that would otherwise be transferred to them
under plans in place under the Company’s Restricted Stock Program in effect
before the effective date of this amendment and restatement, as set forth in
Article III,

 

  (b) To provide accounting for awards of Stock Units granted by the Committee
before the effective date of this amendment and restatement, as set forth in
Article IV, and

 

  (c) To defer the receipt of stock otherwise issuable upon the exercise of
stock options granted under plans under the Company’s Stock Option Program in
effect before the effective date of this amendment and restatement, as set forth
in Article V.

 

1.2. Effective Date. This amendment and restatement of this Plan is effective
April 1, 2004.

 

1.3. Background. This Plan was established effective July 1, 1998. The
Restricted Stock Deferral Plan was established January 1, 2001 and restated
January 1, 2002. As of the effective date of this amendment and restatement, the
Restricted Stock Deferral Plan is merged into this Plan. Elections made and
accounts established under these prior plans shall be treated in all respects
having been made under this Plan.

 

1.4. Shares Distributable Under the Plan. The stock to be distributed under the
Plan shall be shares of common stock, $1 par value, of the Company (the
“Stock”). The Stock shall be made available from shares of Stock held by the
Company in its treasury.

 

ARTICLE II

DEFINITIONS

 

2.1. “Account” means a Participant’s interest under the Plan. Each Account shall
be composed of a Share Unit Account and a Cash Credit Account. A Participant’s
Account shall be reflected as a book reserve entry in the Company’s accounting
records.

 

2.2. “Beneficiary” means the person or persons last designated by a Participant,
in writing, as entitled to receive such Participant’s interest under the Plan in
the event of his or her death. If all designated Beneficiaries predecease the
Participant or the Participant fails to designate a Beneficiary, the Beneficiary
shall be the estate of the Participant. Notwithstanding the foregoing, if the
Participant designates his or her spouse as a Beneficiary, such designation will
be void upon the divorce of the Participant and the former spouse unless, or
until, the Participant again designates the former spouse as a Beneficiary.

 

2



--------------------------------------------------------------------------------

2.3. “Cash Credit” means the unit for measuring the value of any fractional
Profit Shares deferred under the Plan and the value of Hypothetical Dividends
and Interest Credits.

 

2.4. “Cash Credit Account” means the account under which a Participant’s Cash
Credits are recorded.

 

2.5. “Cash Credits Conversion Date” means the first full trading day of each
calendar year on the New York Stock Exchange occurring before the effective date
of this amendment and restatement. There shall be no conversions of Cash Credits
to Share Units under this Plan on or after the effective date of this amendment
and restatement.

 

2.6. “Committee” means the Governance and Compensation Committee of the board of
directors of the Company, who shall administer the Plan as provided in Article
VIII.

 

2.7. “Company” means Coca-Cola Enterprises Inc., a Delaware corporation.

 

2.8. “Deferral Date” means the date on which an Eligible Grantee or Eligible
Optionee makes an effective Deferral Election.

 

2.9. “Deferral Election” means a Restricted Stock Deferral Election or a Stock
Option Deferral Election.

 

2.10. “Deferred Stock Award” means a grant of Share Units made before the
effective date of this amendment and restatement, which Share Units shall be
subject to the vesting and distribution terms specified in the Deferred Stock
Award Document.

 

2.11. “Deferred Stock Award Cash Credit Account” means the Cash Credit Account
relating to a Deferred Stock Award, as provided under Section 6.2(b).

 

2.12. “Deferred Stock Award Document” means the document under which the Company
has notified the Participant of an award of Share Units made before the
effective date of this amendment and restatement, and which contains the vesting
and distribution terms applicable to those Share Units.

 

2.13. “Deferred Stock Award Share Unit Account” means the Share Unit Account
relating to a Deferred Stock Award, as provided under Section 6.1(b).

 

2.14. “Employee” means a common-law employee of the Company or a Subsidiary. For
purposes of this Plan, a Subsidiary is a company in which the Company owns,
directly or indirectly, at least 20% of the voting stock or capital.

 

2.15. “Eligible Grantee” means an Employee who is determined to be eligible for
participation in the Plan by the Committee, with respect to a deferral of the
receipt of Restricted Stock.

 

2.16. “Eligible Optionee” means an individual who holds an Option who, at the
time of making a Deferral Election, is an Employee of the Company or Subsidiary
and who is determined to be eligible for participation in the Plan by the
Committee.

 

2.17. “Exercise Date” means the date on which an exercise of any Option that is
the subject of a Deferral Election is effected by the Company, which date shall
be specified by the Participant in the Deferral Election. In the event the
Exercise Date specified by the Participant is not a trading day on the

 

3



--------------------------------------------------------------------------------

New York Stock Exchange, the Exercise Date will be the immediately preceding
date that is a trading date.

 

2.18. “Fair Market Value” means the average of the high and low trading prices
on a given trading date, as reported on the New York Stock Exchange Composite
Transactions listing.

 

2.19. “Hypothetical Dividends” means an amount to be credited to a Participant’s
Cash Credit Account, which amount is equal to the dividends paid on the Stock,
determined as if the Share Units credited to a Participant’s Share Unit Account
were shares of Stock on the record date of any such dividend.

 

2.20. “Interest Credit” means an amount, calculated as described in Section
6.2(d) and based on the annual rate equivalent to the weighted average prime
lending rate of SunTrust Bank, Atlanta for the relevant year or portion of the
year.

 

2.21. “Option” means any option to purchase shares of Stock (i) that was granted
to the Optionee under the Company’s Stock Option Program and (ii) that will, by
its terms, expire as of a date that is not more than three years after the date
on which the relevant Deferral Election is received by the Company.

 

2.22. “Participant” means any Eligible Grantee or Eligible Optionee who has made
a Deferral Election or who has received a Deferred Stock Award. An individual or
former Employee who has an interest under the Plan shall also be considered a
Participant, even though such individual is, for any particular Plan Year,
ineligible to make a Deferral Election.

 

2.23. “Plan” means the Coca-Cola Enterprises Inc. Stock Deferral Plan, as it may
be amended from time to time.

 

2.24. “Profit Shares” means the number of shares of Stock the Participant would
otherwise be eligible to receive upon the Participant’s exercise of an Option by
delivering the exercise price in shares of Stock. Specifically, the number of
Profit Shares received upon such an exercise equals the difference between the
number of shares subject to an Option and the number of shares that, in the
aggregate, have a Total Market Value equal to the exercise price of an Option.
Any amount realized upon such an exercise that would not represent a whole share
of Stock is described herein as a fractional Profit Share.

 

2.25. “Restricted Stock” means any shares of Stock that are subject to
restrictions on their transfer.

 

2.26. “Restricted Stock Award” means a grant of Restricted Stock under the
Company’s Restricted Stock Program which is held by an Eligible Grantee and
which has restrictions that will not lapse within six months of the date on
which the relevant Deferral Election is received by the Company.

 

2.27. “Restricted Stock Award Document” means the document under which the
Company notifies the Participant of an award of Restricted Stock and the terms
under which the restrictions will lapse.

 

2.28. “Restricted Stock Cash Credit Account” means the Cash Credit Account
relating to a Restricted Stock Deferral Election, as provided under Section
6.2(a).

 

4



--------------------------------------------------------------------------------

2.29. “Restricted Stock Deferral Election” means a Participant’s election to
defer the receipt of Stock that would otherwise become fully transferable to the
Participant at a future date under the terms of the grant of Restricted Stock,
pursuant to Article III.

 

2.30. “Restricted Stock Program” means any plan, approved by the shareholders of
the Company before the effective date of this amendment and restatement, under
which the Company makes awards of Restricted Stock.

 

2.31. “Restricted Stock Share Unit Account” means the Share Unit Account
relating to a Restricted Stock Deferral Election, as provided under Section
6.1(a).

 

2.32. “Share Unit” means the measurement under the Plan representing the future
right to the distribution of one whole share of Stock.

 

2.33. “Share Unit Account” means the account under which a Participant’s Share
Units are credited, which Account shall consist of a Deferred Stock Award Share
Unit Account, a Restricted Stock Share Unit Account, and a Stock Option Share
Unit Account.

 

2.34. “Stock” means shares of common stock of the par value of $1.00 per share
of Coca-Cola Enterprises Inc.

 

2.35. “Stock Option Cash Credit Account” means the Cash Credit Account relating
to a Stock Option Deferral Election, as provided under Section 6.2(c).

 

2.36. “Stock Option Deferral Election” means a Participant’s election to defer
the receipt of Stock upon the exercise of an Option, pursuant to Article V.

 

2.37. “Stock Option Program” means any plan, approved by the shareholders of the
Company before the effective date of this amendment and restatement, under which
the Company makes grants of Options.

 

2.38. “Stock Option Share Unit Account” means the Share Unit Account relating to
a Stock Option Deferral Election, as provided under Section 6.1(c).

 

2.39. “Stock Ownership Affidavit” means a notarized affidavit under which a
Participant attests to the ownership of Stock for purposes of satisfying the
exercise price of an Option subject to a Deferral Election.

 

2.40. “Street Name” means a share owner of record that is a financial
institution or brokerage firm that holds Stock on behalf of a Participant.

 

2.41. “Total Market Value” means the aggregate value of all Stock identified in
a Stock Ownership Affidavit, which value equals the sum of the Fair Market Value
of all such Stock.

 

ARTICLE III

RESTRICTED STOCK DEFERRAL ELECTIONS

 

3.1. Deferral Election. An Eligible Grantee may elect to defer the receipt of
Restricted Stock which may otherwise become fully transferable to the
Participant during his or her employment with the Company, with such election
being in exchange for the Company’s promise of a future distributions of

 

5



--------------------------------------------------------------------------------

shares of the Company’s Stock. Such a Restricted Stock Deferral Election may
only be made with respect to Restricted Stock awarded under a plan approved by
the shareholders of the Company on or before the effective date of this
amendment and restatement.

 

3.2. Deferral Election Requirements. A Restricted Stock Deferral Election will
be effective only upon the satisfaction of the requirements set forth in both
subsections (a) and (b), below, which requirements must be satisfied not less
than six months prior to the date on which the Restricted Stock that is the
subject of such election would vest according to its terms:

 

  (a) The Participant must complete a Restricted Stock Deferral Election form
provided by the Committee and return it to the Company, and

 

  (b) The Participant must deliver to the Company an executed copy of a “Stock
Power” provided by the Committee, assigning to the Company the Restricted Stock
that is the subject of the Deferral Election.

 

3.3. Irrevocability of Election. A Participant’s Restricted Stock Deferral
Election may not be revoked once made. Notwithstanding the preceding sentence, a
Participant’s Restricted Stock Deferral Election will not be effective unless
the Participant is an Employee on the Deferral Date.

 

ARTICLE IV

DEFERRED STOCK AWARDS

 

4.1. Deferred Stock Award. Before the effective date of this amendment and
restatement, the Committee may have granted Share Units to a Participant under a
Deferred Stock Award, which Share Units shall have been credited to his or her
Account under the Plan. The terms of a Participant’s Deferred Stock Award
Document specify the conditions for vesting and distribution, which shall be
treated as terms of this Plan. Such Deferred Stock Awards shall continue to be
governed by the terms of this Plan until fully distributed or forfeited for
failure to satisfy the conditions for vesting. No Deferred Stock Awards shall be
made under this Plan on or after the effective date of this amendment and
restatement.

 

ARTICLE V

STOCK OPTION DEFERRAL ELECTIONS

 

5.1. Deferral Election. An Eligible Optionee may elect to defer the receipt of
Profit Shares to which he would otherwise be entitled upon exercise of an
Option. Such a Stock Option Deferral Election may only be made with respect to
Stock Options awarded under a plan approved by the shareholders of the Company
on or before the effective date of this amendment and restatement.

 

5.2. Deferral Election Requirements. A Stock Option Deferral Election will be
effective only if both of the following requirements are satisfied:

 

  (a) The Participant must complete a Stock Option Deferral Election form
provided by the Committee and return it to the Company not less than six months
prior to the Exercise Date applicable to the Option.

 

6



--------------------------------------------------------------------------------

  (b) The Participant must deliver to the Company, not less than 10 business
days prior to the Exercise Date, a “Stock Ownership Affidavit” provided by the
Committee, which affidavit (i) must specifically identify Stock that has been
owned by the Participant, as share owner of record or in Street Name, for at
least six months prior to the Exercise Date of the Option subject to a Deferral
Election; and (ii) must identify Stock with a Total Market Value on the Exercise
Date equal to, or in excess of, the exercise price of all Options subject to the
relevant Stock Option Deferral Election.

 

5.3. Irrevocability of Election. A Participant’s Stock Option Deferral Election
may not be revoked once made. The following restrictions shall also apply to an
Option subject to the Stock Option Deferral Election:

 

  (a) An Option subject to a Stock Option Deferral Election shall not be
exercisable during the Period between the date on which the Stock Option
Deferral Election is delivered to the Committee and the Exercise Date applicable
to such Option.

 

  (b) Notwithstanding any provision to the contrary, if the Total Market Value
of the Stock presented under the Stock Ownership Affidavit is not sufficient to
satisfy the exercise price of all Options subject to the Stock Option Deferral
Election, the Company shall effect the exercise of the number of Options for
which the Stock Ownership Affidavit is sufficient to satisfy the exercise price,
effecting the exercise of Options with the lowest exercise prices first. In the
event of a partial exercise pursuant to this Section 5.3, any Option that is not
exercised because the exercise price was not satisfied under the relevant Stock
Ownership Affidavit will be forfeited as of the Exercise Date.

 

5.4. Nonrecognition of a Deferral Election. Notwithstanding anything in this
Plan to the contrary, a Stock Option Deferral Election shall not be recognized
by the Company in the event of the Participant’s termination of employment, for
any reason, prior to the Exercise Date specified in such Stock Option Deferral
Election unless the Participant has elected to receive a distribution of his or
her Account at least 12 months after the Exercise Date.

 

ARTICLE VI

ACCOUNT ACCRUALS

 

6.1. Share Unit Account. A Participant’s interest in his or her Share Unit
Account shall be the total of all Share Units credited to the Participant under
the Plan, determined as follows:

 

  (a) A Participant’s Restricted Stock Share Unit Account will be credited with
the same number of Share Units as the number of shares of Restricted Stock the
Participant surrenders to the Company on the applicable Deferral Date.

 

  (b) A Participant’s Deferred Stock Award Share Unit Account will be credited
with the number of Share Units granted under a Deferred Stock Award Document
before the effective date of this amendment and restatement.

 

  (c)

Upon the exercise of an Option subject to a Deferral Election, a Participant’s
Stock Option Share Unit Account will be increased by the number of Share Units
equal to the number of whole Profit Shares the Participant would have

 

7



--------------------------------------------------------------------------------

 

received upon exercise of the Option if it had not been subject to a Deferral
Election.

 

  (d) On each Cash Credits Conversion Date occurring before the effective date
of this amendment and restatement, each of the Participant’s Share Unit Accounts
described in Sections 6.1(a) and (c) will also be increased by the number of
Share Units equal to the maximum number of whole shares of Stock that could be
purchased with funds equal to the respective balances of the Participant’s Cash
Credit Accounts described in Sections 6.2(a) and (c) on such date if each
account were actual funds. The Fair Market Value of the Stock on the Cash
Credits Conversion Date shall be used to determine the number of shares that
could be so purchased. This subsection 6.1(d) shall also be applicable to the
Deferred Stock Award Share Unit Account, but only if the Participant has made an
election to have his or her Deferred Stock Award Cash Credit Account converted
to Share Units on the appropriate form provided by the Committee. This paragraph
6.1(d) shall cease to be effective with respect to all Cash Credit Accounts, and
there shall be no further conversions of Cash Credits under the Plan, as of the
effective date of this amendment and restatement.

 

6.2. Cash Credit Account. A Participant’s interest in his or her Cash Credit
Account shall be the total of all Cash Credits credited to the Participant under
the Plan, determined as follows:

 

  (a) A Participant’s Restricted Stock Cash Credit Account will be increased by
an amount equal to the Hypothetical Dividends credited with respect to the
Participant’s Restricted Stock Share Unit Account balance as of each of the
Company’s dividend record dates.

 

  (b) A Participant’s Deferred Stock Award Cash Credit Account will be increased
by an amount equal to the Hypothetical Dividends credited with respect to
Participant’s Deferred Stock Award Share Unit Account balance as of each of the
Company’s dividend record dates.

 

  (c) Upon the exercise of an Option subject to a Stock Option Deferral
Election, a Participant’s Stock Option Cash Credits Account will be increased by
an amount equal to the Fair Market Value of any fractional Profit Share the
Participant would have received upon exercise of the Option if it had not been
subject to a Stock Option Deferral Election. Further, a Participant’s Stock
Option Cash Credit Account will be increased by an amount equal to the
Hypothetical Dividends credited with respect to Participant’s Stock Option Share
Unit Account balance as of each of the Company’s dividend record dates.

 

  (d) At the end of each calendar year, or as of any other date designated by
the Committee, each of a Participant’s Cash Credit Accounts described in Section
6.2(a) through (c) will be increased by Interest Credits, determined with
respect to the average daily balance of each such Cash Credit Account during
such year or relevant portion of the year.

 

  (e)

On each Cash Credits Conversion Date occurring before the effective date of this
amendment and restatement, each of a Participant’s Cash Credit Accounts
described in Sections 6.2(a) through (c) will be decreased by an amount equal to
the amount of increases in the Participant’ Share Unit Accounts provided under

 

8



--------------------------------------------------------------------------------

 

Section 6.1(d). This paragraph 6.2(e) shall cease to be effective with respect
to all Cash Credit Accounts, and there shall be no further conversions of Cash
Credits under the Plan, as of the effective date of this amendment and
restatement.

 

6.3. Vesting of Accounts.

 

  (a) A Participant’s interest in his or her Stock Option Share Unit Account and
Stock Option Cash Credit Account shall be 100% nonforfeitable.

 

  (b) A Participant’s interest in his or her Restricted Stock Share Unit Account
shall become nonforfeitable, or vest, to the same extent as, and on the same
date(s) as, the Restricted Stock that was the subject of the Restricted Stock
Deferral Election would have vested but for such election; provided, however,
that the Participant’s interest in his or her Restricted Stock Share Unit
Account that is attributable to the conversion of Cash Credits to Share Units,
pursuant to Sections 6.1(d) and 6.2(e), shall at all times be 100% vested. A
Participant’s interest in his or her Restricted Stock Share Cash Credit Account
shall be 100% nonforfeitable.

 

  (c) A Participant’s interest in his or her Deferred Stock Award Share Unit
Account and Deferred Stock Award Cash Credit Account shall become
nonforfeitable, or vest, as provided in the Deferred Stock Award Document.

 

  (d) In the event that the conditions for vesting set forth in a Restricted
Stock Award Document or in a Deferred Stock Award Document are not satisfied,
the Share Units attributable to Restricted Stock or Deferred Stock Award shall
be forfeited and deleted as entries in the Participant’s applicable Share Unit
Accounts.

 

ARTICLE VII

DISTRIBUTIONS

 

7.1. Form of Payment of Account.

 

  (a) A Participant’s vested interest under his or her Restricted Stock Share
Unit Account and his or her Stock Option Share Unit Account shall be distributed
in whole shares of Stock.

 

  (b) A Participant’s vested interest under his or her Deferred Stock Award
Share Unit Account shall be distributed in whole shares of Stock or Restricted
Stock, as provided under the Deferred Stock Award Document.

 

  (c) A Participant’s vested interest in his or her Cash Credit Accounts shall
be distributed in cash.

 

7.2. Commencement of Distribution.

 

  (a)

At the time a Participant first makes a Restricted Stock Deferral Election he or
she shall elect whether distribution of the vested interest in his or her
Restricted Stock Share Unit Account and Restricted Stock Cash Credit Account
shall

 

9



--------------------------------------------------------------------------------

 

commence (i) in the calendar year following the year in which his or her
employment terminates, (ii) as of the Participant’s attaining a specific age, or
(iii) as of the later of (i) and (ii).

 

  (b) At the time a Participant first makes a Stock Option Deferral Election he
or she shall elect whether distribution of his or her Stock Option Share Unit
Account and Stock Option Cash Credit Account shall commence at the times set
forth in (i), (ii), or (iii) of Section 7.2(a).

 

  (c) A Participant’s vested interest in his or her Deferred Stock Award Share
Unit Account and Deferred Stock Award Cash Credit Account shall be distributed
in accordance with the terms of the Deferred Stock Award Document.

 

  (d) A Participant may change, at any time, his or her election made under
Sections 7.2(a) through (c); provided however, any such change will not become
effective for one year or more after the date of the subsequent election. In the
event a Participant is eligible to and fails to make an election with respect to
the commencement of payment of any portion of his or her Account, distribution
of such portion to the Participant shall be made as soon as practicable
following his or her termination of employment.

 

7.3. Optional Forms of Distribution.

 

  (a) At the time a Participant first makes a Restricted Stock Deferral Election
he or she shall elect whether distribution of the vested interest in his or her
Restricted Stock Share Unit Account and Restricted Stock Cash Credit Account
shall be made as (i) a single-sum payment, or (ii) a series of substantially
equal quarterly, semiannual, or annual installments over a period of 2 to 10
years.

 

  (b) At the time a Participant first makes a Stock Option Deferral Election he
or she shall elect whether distribution of his or her Stock Option Share Unit
Account and Stock Option Cash Credit Account shall be made in the forms set
forth in (i) or (ii) of Section 7.3(a).

 

  (c) A Participant’s vested interest in his or her Deferred Stock Award Share
Unit Account and Deferred Stock Award Cash Credit Account shall be distributed
in accordance with the terms of the Deferred Stock Award Document.

 

  (d) A Participant may change, at any time, his or her election made under
Sections 7.3(a) through (c); provided however, any such change will not become
effective for one year or more after the date of the subsequent election. In the
event a Participant is eligible to and fails to make an election with respect to
the commencement of payment of any portion of his or her Account, distribution
of such portion to the Participant shall be made as soon as practicable
following his or her termination of employment.

 

7.4. Distributions on Account of Death. In the event of the death of a
Participant prior to distribution of the total balance of his or her Account,
distribution of the balance of such Account shall be made to the Participant’s
Beneficiary in a single-sum payment as soon as practicable following the death
of such Participant.

 

10



--------------------------------------------------------------------------------

7.5. Distribution on Account of Financial Hardship. In the event a Participant
has a financial hardship due to an unforeseeable emergency (as determined by the
Committee), the Committee, in its sole discretion, may, but is under no
obligation to, distribute all or any portion of the Participant’s Account.

 

ARTICLE VIII

ADMINISTRATION

 

8.1. Plan Administration. The Plan shall be administered by the Governance and
Compensation Committee of the board of directors of the Company.

 

8.2. Committee Action. Action of the Committee may be taken with or without a
meeting of its members; provided, however, that any action shall be taken only
upon the vote or other affirmative expression of a majority of Committee members
qualified to vote with respect to such action.

 

8.3. Rights and Duties of Committee. The Committee shall administer the Plan and
shall have all powers necessary to accomplish that purpose, including, but not
limited to, construing, interpreting, and administering the Plan. The decisions
of the Committee shall be final and binding on all parties.

 

8.4. Taxes. If all or any portion of a Participant’s Account shall become liable
for the payment of any estate, inheritance, or other tax which the Company shall
be required to pay or withhold upon distribution of the Participant’s account,
the Company shall have the full power and authority to (i) withhold distribution
of the Participant’s Account until the Participant makes appropriate
arrangements with the Company to satisfy such liability or (ii) withhold actual
shares distributed from the Account that have value equal to such liability. In
the event the Participant is liable for any tax prior to a distribution under
the Plan, the Company shall be entitled to satisfy such liability from any other
funds owed by the Company to the Participant to the extent provided by law.

 

ARTICLE IX

CLAIMS PROCEDURE

 

9.1. Claims for Benefits Under Plan. All applications for benefits under the
Plan shall be submitted to and processed by such representative of the Committee
whom it may designate (the “Claims Representative”). Applications for benefits
must be in writing on forms acceptable to the Committee and must be signed by
the Participant, or in the case of a death benefit, by the Beneficiary or legal
representative of the Beneficiary. Each application shall be acted upon and
approved or disapproved by the Claim Representative within 90 days following
receipt by the Claims Representative (or within 180 days if special
circumstances require and notice is given to the applicant before the end of the
90-day period informing the applicant of the circumstances requiring the
extension of time and the date by which the Claims Representative expects to
render a decision).

 

If any application for benefits is denied, in whole or in part, the Claims
Representative shall notify the applicant in writing of such denial and of the
applicant’s right to a review of the decision and shall set forth, in a manner
calculated to be understood by the applicant, the specific reasons for such
denial, the specific references to pertinent Plan provisions on which the denial
is based, a description of any additional material or information necessary for
the applicant to perfect the application, an explanation of why such material or
information is necessary and an explanation of the Plan’s review

 

11



--------------------------------------------------------------------------------

procedure and the time limits applicable to the procedure, including a statement
of the applicant’s right to bring a civil action under ERISA following an
adverse determination on review.

 

9.2. Appeals. Any person whose application for benefits is denied in whole or in
part may appeal to the Committee for review of the decision by submitting,
within 60 days (180 days for denials of claims for disability benefits under the
Plan) after receiving notice of the denial of the claim, a written statement to
the Committee that:

 

(i) requests a review by the Committee of the application for benefits;

 

(ii) sets forth all of the grounds upon which the request for review is based
and any facts in support of such request; and

 

(iii) sets forth any issues or comments that the applicant deems pertinent to
the application.

 

In addition, an applicant may submit written comments, documents, records and
other information in support of the appeal, and the applicant shall be provided,
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the applicant’s claim for benefits.

 

The Committee shall meet as required to review appeals of denials of
applications for benefits submitted to it. The Committee shall act upon each
appeal within sixty days (forty-five days in the case of denials of claims for
disability benefits) after receipt of the applicant’s request for review by the
Committee. The Committee shall make a full and fair review of each application
and any written material submitted by the applicant or the Employer in
connection with such review, without regard to whether such information was
submitted or considered in the initial benefit determination. If the Committee
determines that special circumstances require an extension of time for
processing an appeal, it may extend the initial period, in which case written
notice of the extension shall be furnished to the applicant before the end of
the initial period, indicating the special circumstances requiring an extension
and the date by which the Committee expects to render a determination on review.
In no event shall such extension exceed a period of 60 days from the end of the
initial period. Based on this review, the Committee shall make an independent
determination of the applicant’s eligibility for benefits under the Plan.

 

In the case of a denial of any appeal, the Committee shall notify the applicant
in writing of such determination and shall set forth, in a manner calculated to
be understood by the applicant, the specific reasons for the adverse
determination, references to the specific Plan provisions on which the
determination is based, a statement that the applicant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the applicant’s claim for
benefits, and a statement of the applicant’s right to bring an action under
ERISA.

 

The decision of the Committee on any application for benefits shall be final and
conclusive upon all persons. Exhaustion of the appeal rights under this Section
9.2 shall be required before any Participant may file suit in court.

 

ARTICLE X

AMENDMENT AND TERMINATION

 

10.1. Amendment. The Committee shall have the right to amend the Plan in whole
or in part at any time; provided, however, that no amendment shall reduce the
amount credited to any Participant’s

 

12



--------------------------------------------------------------------------------

Account as of the later of the date such amendment is adopted or effective. Any
amendment shall be in writing and executed by a duly authorized officer of the
Company.

 

10.2. Termination. The Committee reserves the right to discontinue and terminate
the Plan at any time, in whole or in part, for any reason. Unless terminated
earlier by the Company, Article V shall terminate as of June 30, 2008, ten years
from the original effective date of the Stock Deferral Plan described in Article
I. Unless terminated earlier by the Company, Article III shall terminate as of
December 31, 2010, ten years from the effective date of the Restricted Stock
Deferral Plan described in Article I. In the event of termination of the Plan,
the amounts credited to any Participant’s Account, as of the effective date of
such termination, shall not be reduced. Accounts shall be distributed at a time,
not later than the date specified in the Participant’s latest election, and in
the manner solely determined by the Committee.

 

ARTICLE XI

MISCELLANEOUS

 

11.1. Limitation on Participant’s Rights. Participation in this Plan shall not
give any Participant the right to be retained in the Company’s employ or any
rights or interest in this Plan or any assets of the Company other than as
herein provided. The Company reserves the right to terminate the employment of
any Participant without any liability for any claim against the Company under
this Plan, except to the extent provided herein.

 

11.2. Changes in Capitalization. The number of Share Units credited to each
Participant’s Share Unit Account shall be proportionately adjusted for any
increase or decrease in the number of issued and outstanding shares of Stock
resulting from a subdivision or combination of shares or the payment of a stock
dividend in shares of common stock of the Company to holders of outstanding
shares or any other increase or decrease in the number of such shares effected
without receipt of consideration by the Company. Appropriate adjustments shall
also be made to reflect any recapitalization, reclassification of shares or
reorganization affecting the capital structure of the Company. In the event of a
merger or consolidation in which the Company is not the surviving corporation or
in which the Company survives only as a subsidiary of another corporation, and
in such transaction the holders of Stock of the Company become entitled to
receive shares of stock or securities of the surviving corporation, the
Participant’s Share Unit Account shall be credited with that number of Share
Units representing securities of the surviving corporation that would be
exchanged for the shares of Stock of the Company in such transaction if they had
been outstanding shares, and any cash or other consideration that would be
receivable if such shares had been outstanding shall be credited to the
Participant’s Cash Credit Account.

 

11.3. Participants’ Interest Unfunded. All amounts payable under the Plan to
Participants shall be payable from the general assets of the Company. Nothing
contained herein shall require the Company to set aside or hold in trust any
amounts or assets for the purpose of paying benefits. Participants shall have
the status of general unsecured creditors of the Company with respect to amounts
they defer under the Plan or any other obligation of the Company to pay
Participants’ interests pursuant hereto. Any funds of the Company available to
pay benefits under the Plan shall be subject to the claims of general creditors
of the Company and may be used for any purpose by the Company.

 

13



--------------------------------------------------------------------------------

11.4. Other Plans. This Plan shall not affect the right of any Participant to
participate in and receive benefits under any employee benefit plans which are
now or hereafter maintained by the Company, unless the terms of such other
employee benefit plan or plans specifically provide otherwise.

 

11.5. Governing Law. This Plan shall be construed, administered, and governed in
all respects in accordance with applicable federal law and, to the extent not
preempted by federal law, in accordance with the laws of the State of Georgia.
If any provisions of this instrument shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

 

11.6. Gender, Number, and Headings. In this Plan, whenever the context so
indicates, the singular or plural number and the masculine, feminine, or neuter
gender shall be deemed to include the other. Headings and subheadings in this
Plan are inserted for convenience of reference only and are not considered in
the construction of the provisions hereof.

 

11.7. Successors and Assigns; Nonalienation of Benefits. This Plan shall inure
to the benefit of, and be binding upon, the parties hereto and their successors
and assigns; provided, however, that the amounts credited to the Account of a
Participant shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution
or levy of any kind, either voluntary or involuntary, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of any right to any benefits payable hereunder shall be void,
including, without limitation, any assignment or alienation in connection with a
separation, divorce, child support or similar arrangement.

 

14